DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 80-86 are withdrawn.
Claims 1-57 are canceled.
Claims 58-79 are under examination.

Priority
Applicant’s Arguments: The Office alleges that “[t]he disclosure of the prior-filed application, Application No. 17/266349, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application” (Office Action on page 3). The Office states that “[t]he disclosures of the instant case and priority document above are identical” (Office Action on page 3). The Office alleges that “for the same reasons below that the instant disclosure fails to adequately describe or full enable the claims so too fails the priority document, leaving the chain of priority broken” (Office Action on pages 3-4). The Office alleges that “[t]he U.S. effective filing date for claims 58-77 and 79 is set at 12/06/2021 for the reasons above” (Office Action on page 4). The Office points out that “[c]laim 78 is currently enabled and described in the provisional application 62/716207 and so receives 08/08/2018 as US. effective filing date” (Office Action on page 4).
Without acquiescing to the allegation and solely to expedite the prosecution of the instant application, Applicant has amended claims 58 and 79 each to recite, among other things, six CDRs in each of the antigen-binding sites and the clause of “wherein the portion of the antibody Fc domain comprises a hinge region and a CH2 domain” (amended claims 58 and 79).
Applicant has also amended claims 63 and 73 each to include the clause “numbered according to Kabat numbering” and “numbered according to the EU numbering,” respectively, where appropriate (amended claims 63 and 73).
Applicant respectfully submits that the instant disclosure adequately describes and fully enables amended claims 58-77 and 79 as detailed in Section VI of this paper. For the same reasons that the instant disclosure adequately describes and fully enables amended claims 58-77 and 79 so too does the priority document, establishing the chain of priority. Accordingly, the U.S. effective filing date for amended claims 58-77 and 79 is August 8, 2018, the filing date of the provisional application 62/716,207.
As pointed out by the Office, “[c]laim 78 is currently enabled and described in the provisional application 62/716207 and so receives 08/08/2018 as U.S. effective filing date” (Office Action on page 4).
To sum up, claims 58-79 are entitled to August 8, 2018 as U.S. effective filing date.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but cannot be found persuasive in view of the addition of new matter to all claims as discussed infra in the new ground of rejection.  For this reason, all claims under examination receive the U.S. effective filing date of 12/06/2021, all claims failing the written description requirement based on the instant disclosure and thus all previous disclosures in the continuity list.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2022 is being considered by the examiner.

Objections Withdrawn
Nucleotide and/or Amino Acid Sequence Disclosures
The objection to the disclosure over nucleotide and/or amino acid sequences appearing in the specification not identified by sequence identifiers in accordance with 37 CFR 1.821(d) is withdrawn in view of Applicant’s amendments.

Claim Objections
The objection to claim 60 is withdrawn in view of Applicant’s amendments.

Objections Maintained
Specification
The use of the term TRITON (0236) had been noted in this application. The term should be accompanied by the generic terminology; however, it appears that the phrase “p-tert” was left out at the beginning of the generic terminology added to the specification by Applicant. Thus, they have added generic terminology for a genus, not the species of trademark recited in the original disclosure. 
Correction is required and so this objection stands for only this reason.   


Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 63 and 73 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

The rejection of claims 58-77 and 79 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.

The rejection of claims 58-66, 68-70, 72-77, and 79 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 103
Claims 58-77 and 79 remain rejected under 35 U.S.C. 103 as being unpatentable over Chang (US2019/0359716, published 11/28/2019) in view of Michaelson (mAbs, Vol. 1, No. 2, Pg. 128-141, 2009), Hufton (US2010/0124764, published 05/20/2010), and Chang (US2020/0277383, published 09/03/2020).
Applicant’s Arguments:  Claims 58-77 and 79 are rejected under 35 U.S.C. 103 as allegedly being unpatentable over Chang (US2019/0359716, published 11/28/2019; “Chang ‘716”) in view of Michaelson (mAbs, Vol. 1, No. 2, Pg. 128-141, 2009; “Michaelson”), Hufton (US2010/0124764, published 05/20/2010; “Hufton”), and Chang (US2020/0277383, published 09/03/2020; “Chang ‘383”).
The Examiner bears the burden of establishing a prima facie case of obviousness. /n re Rijckaert, 9 F.3d 1531, 1532, (Fed. Cir. 1993). Only if this burden is met does the burden of coming forward with rebuttal argument or evidence shift to the applicant. /d. When the references cited by the Examiner fail to establish a prima facie case of obviousness, the rejection is improper and will be overturned. In re Fine, 837 F.2d 1071, 1074 (Fed. Cir. 1988).
To support a prima facie finding of obviousness, it is required that the prior art references must teach or suggest all the claim limitations. In re Royka, 490 F.2d 981, 985 (CCPA 1974). The Office must also provide articulated reasons for the factual determination underlying an asserted prima facie case of obviousness. KSR International Co. v. Teleflex Inc., 550 U.S. 398. 
Furthermore, there must also be a reasonable expectation of success or the results must be predictable to one of skill in the art. MPEP §2143.02.
As an initial matter, without acquiescing to the rejections and solely to expedite the prosecution of the instant application, Applicant has amended claims 58 and 79 each to recite, among other things, six CDRs in each of the antigen-binding sites and the clause of “wherein the portion of the antibody Fc domain comprises a hinge region and a CH2 domain” (amended claims 58 and 79). Applicant has also amended claims 63 and 73 each to include the clause “numbered according to Kabat numbering” and “numbered according to the EU numbering,” respectively, where appropriate (amended claims 63 and 73).
Applicant respectfully submits that the Office has not met the burden the law allocates to it with regard to establishing a prima facie case of obviousness at least for the following reasons. First, Chang ‘716 and Chang ‘383 each does not qualify as prior art under U.S.C. 103; second, the combination of Michaelson and Hufton does not teach or suggest all the claim limitations.
As detailed in Section I of this paper, Applicant respectfully submits that claims 58-79 are entitled to August 8, 2018 as U.S. effective filing date. Chang ‘716 was published on November 28, 2019 whereas Chang ‘383 was published on September 03, 2020, both of which are well after the U.S. effective filing date of claims 58-79 pending here. Accordingly, Chang ‘719 and Chang ‘383 each does not qualify as prior art under 35 U.S.C. §103.
In view of at least the foregoing, Applicant respectfully submits that the rejection, to the extent that it is based on Chang ‘716 and Chang ‘383, should be withdrawn for at least this reason.
Both Michaelson and Hufton fail to teach or suggest various elements as recited in amended claims 58 and 79, for example, “a first antigen-binding site comprising a single-chain variable fragment (scFv) that binds NKG2D,” “a second antigen-binding site that binds B-cell maturation antigen (BCMA),” “an additional antigen-binding site that binds BCMA,” much less such antigen-binding sites comprising the corresponding six CDRs as recited in the amended claims 58 and 79. Indeed, the combination of Michaelson and Hufton does not teach or suggest all the claim limitations in amended claims 58 and 79.
In summary, with respect to amended claims 58 and 79, the Office fails establishing a prima facie finding of obviousness based on the cited references. Claims 59-77 are not obvious either at least based on their dependency from amended claim 58.
Reconsideration and withdrawal of the above rejections is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  Though previous 112a issues were resolved, new matter has been placed into each claim under examination as discussed infra.  Thus, all claims under examination still receive only 12/06/2021 as U.S. effective filing date.  Thus, all previously cited art is still prior art and the rejection stands for the reasons of record.  
With respect to Applicant’s arguments that the prior art fails to teach all the claimed elements, this is not correct.  Applicant attacks only some of the references used in the rejection but fails to address the rejection as a whole which is based on a combination of all references cited.  What is missing from one is remedied by another reference for the reasons of record.  Thus, this argument is not found persuasive since all references previously used are prior art. 

Double Patenting
Claims 58, 62-64, 66, 68-69, 71-76, and 79 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 81-100 of copending Application No. 16/967216 in view of Vu (US2019/0352427, filed 08/03/2016), Li (US2013/0230525, published 09/05/2013), and Michaelson (mAbs, Vol. 1, No. 2, Pg. 128-141, 2009). 
Applicant’s Arguments:  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).
A nonstatutory double patenting rejection, if not based on an anticipation rationale or an “unjustified timewise extension” rationale, is “analogous to [a failure to meet] the nonobviousness requirement of 35 U.S.C. 103” except that the patent disclosure principally underlying the double patenting rejection is not considered prior art. In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). The analysis employed with regard to nonstatutory double patenting is “similar to, but not necessarily the same as that undertaken under 35 USC § 103.” In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); see also Geneva Pharmaceuticals, 349 F.3d at 1378 n.1, 68 USPQ2d at 1869 n.1 (Fed. Cir. 2003); In re Basell Poliolefine, 547 F.3d 1371, 1379, 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). In view of the similarities, the factual inquiries set forth in Graham vy. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 should typically be considered when making a nonstatutory double patenting analysis based on “obviousness.” See MPEP § 2141 for guidelines for determining obviousness.
Claims 58, 62-64, 66, 68-69, 71-76, and 79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 81-100 of copending Application No. 16/967,216 (“the ‘216 application”) in view of Vu (US2019/0352427, filed 08/03/2016; “Vu’), Li (US2013/0230525, published 09/05/2013; “Li’), and Michaelson.
As an initial matter, without acquiescing to the rejections and solely to expedite the prosecution of the instant application, Applicant has amended claims 58 and 79 each to recite, among other things, six CDRs in each of the antigen-binding sites and the clause of “wherein the portion of the antibody Fc domain comprises a hinge region and a CH2 domain” (amended claims 58 and 79).
Applying the applicable law, Applicant respectfully submits that claims 58, 62-64, 66, 68-69, 71-76, and 79 of the instant application are not obvious over claims 81-100 of the ‘216 application in view of Vu, Li, and Michaelson.
As pointed out by the Office, claims 81-100 of the ‘216 application “do not teach use of a BCMA binding site as the second site that binds tumor” (Office Action on page 24). Indeed, none of claims 81-100 of the ‘216 application recites “a second antigen-binding site that binds B- cell maturation antigen (BCMA)” or “an additional antigen-binding site that binds BCMA.” None of Vu, Li or Michaelson cures the deficiency because none of them specifically states a protein comprising both “a second antigen-binding site that binds B-cell maturation antigen (BCMA)” and “an additional antigen-binding site that binds BCMA” as recited in claims 58 and 79.
Accordingly, claims 58 and 79 are not obvious over claims 81-100 of the ‘216 application in view of the cited references. Claims 62-64, 66, 68-69, and 71-76 are not obvious either at least based on their dependency from amended claim 58. Thus, claims 58, 62-64, 66, 68-69, 71-76, and 79 of the instant application are patentably distinct from claims 81-100 of the ‘216 application.
Reconsideration and withdrawal of the above rejections is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant states that the additional references do not provide the BCMA binding sites missing from the ‘216 application.  This is not correct.  Vu provides the recited BCMA binding sites and the additional references provide structures and rationale to combine the art in such a way as to arrive at the instant claims.  Thus, the combination of the copending claims and the art clearly renders the instant claims obvious.  Therefore, this rejection must stand.
This is a provisional nonstatutory double patenting rejection.

Claims 58, 62-64, 66, 68-69, 71-73 and 79 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 26-27, 31, 33-35, 37, and 39-49 of copending Application No. 16/967218 in view of Vu (US2019/0352427, filed 08/03/2016), Li (US2013/0230525, published 09/05/2013), and Michaelson (mAbs, Vol. 1, No. 2, Pg. 128-141, 2009). 
Applicant’s Arguments:  Claims 58, 62-64, 66, 68-69, 71-73 and 79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 26-27, 31, 33-35, 37, and 39-49 of copending Application No. 16/967,218 (“the ‘218 application”) in view of Vu, Li, and Michaelson.
Applying the applicable law, Applicant respectfully submits claims 58, 62-64, 66, 68-69, 71-73, and 79 of the instant application are not obvious over claims 1-2, 26-27, 31, 33-35, 37, and 39-49 of the ‘218 application in view of Vu, Li, and Michaelson.
As pointed out by the Office, claims 1-2, 26-27, 31, 33-35, 37, and 39-49 of the ‘218 application “do not teach use of BCMA as the second binding site against tumor” (Office Action on page 27). In fact, none of claims 1-2, 26-27, 31, 33-35, 37, and 39-49 of the ‘218 application recites “a second antigen-binding site that binds B-cell maturation antigen (BCMA)” or “an additional antigen-binding site that binds BCMA.” None of Vu, Li or Michaelson cures the deficiency because none of them specifically states a protein comprising both “a second antigen- binding site that binds B-cell maturation antigen (BCMA)” and “an additional antigen-binding site that binds BCMA” as recited in claims 58 and 79.
Accordingly, claims 58 and 79 are not obvious over claims 1-2, 26-27, 31, 33-35, 37, and 39-49 of the ‘218 application in view of the cited references. Claims 62-64, 66, 68-69, and 71- 76 are not obvious either at least based on their dependency from amended claim 58. Thus, claims 58, 62-64, 66, 68-69, 71-76, and 79 of the instant application are patentably distinct from claims 1-2, 26-27, 31, 33-35, 37, and 39-49 of the ‘218 application.
Reconsideration and withdrawal of the above rejections is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant states that the additional references do not provide the BCMA binding sites missing from the ‘218 application.  This is not correct.  Vu provides the recited BCMA binding sites and the additional references provide structures and rationale to combine the art in such a way as to arrive at the instant claims.  Thus, the combination of the copending claims and the art clearly renders the instant claims obvious.  Therefore, this rejection must stand.
This is a provisional nonstatutory double patenting rejection.

Claims 58, 62-64, 66, 68-69, 71-74, and 79 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-8, 13, 15, 32, 34-38, 41-42, 44-45, 47, 64, 67, and 122-126 of copending Application No. 17/058335 in view of Vu (US2019/0352427, filed 08/03/2016), Li (US2013/0230525, published 09/05/2013), and Michaelson (mAbs, Vol. 1, No. 2, Pg. 128-141, 2009). 
Applicant’s Arguments:  Claims 58, 62-64, 66, 68-69, 71-74, and 79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-8, 13, 15, 32, 34-38, 41-42, 44-45, 47, 64, 67, and 122-126 of copending Application No. 17/058,335 (“the ‘335 application”) in view of Vu, Li, and Michaelson.
Applying the applicable law, Applicant respectfully submits claims 58, 62-64, 66, 68-69, 71-74, and 79 of the instant application are not obvious over claims 1-2, 26-27, 31, 33-35, 37, and 39-49 of the ‘218 application in view of Vu, Li, and Michaelson.
As pointed out by the Office, claims 1-2, 4, 6-8, 13, 15, 32, 34-38, 41-42, 44-45, 47, 64, 67, and 122-126 of the ‘335 application “do not state the multispecific protein should have any particular design or bind BCMA to treat cancer” (Office Action on page 29). In fact, none of claims 1-2, 4, 6-8, 13, 15, 32, 34-38, 41-42, 44-45, 47, 64, 67, and 122-126 of the ‘335 application recites “a second antigen-binding site that binds B-cell maturation antigen (BCMA)” or “an additional antigen-binding site that binds BCMA.” None of Vu, Li or Michaelson cures the deficiency because none of them specifically states a protein comprising both “a second antigen-binding site that binds B-cell maturation antigen (BCMA)” and “an additional antigen- binding site that binds BCMA” as recited in claims 58 and 79.
Accordingly, claims 58 and 79 are not obvious over claims 1-2, 4, 6-8, 13, 15, 32, 34-38, 41-42, 44-45, 47, 64, 67, and 122-126 of the ‘335 application in view of the cited references. Claims 62-64, 66, 68-69, and 71-76 are not obvious either at least based on their dependency from amended claim 58. Thus, claims 58, 62-64, 66, 68-69, 71-76, and 79 of the instant application are patentably distinct from claims 1-2, 4, 6-8, 13, 15, 32, 34-38, 41-42, 44-45, 47, 64, 67, and 122-126 of the ‘335 application.
Reconsideration and withdrawal of the above rejections is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant states that the additional references do not provide the BCMA binding sites missing from the ‘335 application.  This is not correct.  Vu provides the recited BCMA binding sites and the additional references provide structures and rationale to combine the art in such a way as to arrive at the instant claims.  Thus, the combination of the copending claims and the art clearly renders the instant claims obvious.  Therefore, this rejection must stand.
This is a provisional nonstatutory double patenting rejection.

Claims 58-66, 68-69, 71-74, and 78-79 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8-9, 11-12, 14, 16, 18, 20-22, 32-33, 39-40, 46, and 52-57 of copending Application No. 17/266349 in view of Michaelson (mAbs, Vol. 1, No. 2, Pg. 128-141, 2009). 
Applicant’s Arguments: Claims 58-66, 68-69, 71-74, and 78-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8-9, 11-12, 14, 16, 18, 20-22, 32-33, 39-40, 46, and 52-57 of copending Application No. 17/266,349 in view of Michaelson.
In response, Applicant respectfully disagrees and requests that this rejection be held in abeyance until the indication of allowable subject matter.
Examiner’s Response to Traversal:  This rejection is held in abeyance as requested by Applicant.  Thus, it stands for the reasons of record as Applicant provided no arguments or rationale as to why they disagree with the rejection.
This is a provisional nonstatutory double patenting rejection.

New Objections
Claim Objections
Claim 73 is objected to because of the following informalities:  The term “the” preceding EU should be deleted for clarity.  
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 58-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 58 and 79 have been amended to recite wherein the portion of the antibody Fc domain comprises a hinge region and a CH2 domain.  It is these structures that are recited to bind CD16.  However, the original disclosure is narrower.  Paragraph 0288 states that the portion of the Fc domain can be a hinge region and CH2 domain from human IgG1.  The same can be said for original claims 39 and 72.  Thus, Applicant only taught use of the hinge region and CH2 domain of human IgG1 as the functional Fc portion of instant claims.  This single species cannot represent an entire genus such as the genus that Applicant has placed into the claim set.  Furthermore, Applicant’s claims now overreach their originally taught invention, encompassing far more inventions that were originally disclosed.  Thus, all claims contain new matter and are rejected here.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642